           Case 4:20-cv-01654-HSG Document 1 Filed 03/06/20 Page 1 of 1

                                        Office of the Clerk
               United States Bankruptcy Court, Northern District of California




Edward J. Emmons
Clerk of Court
450 Golden Gate Avenue
Mail Box 36099
San Francisco, CA 94102
Phone: (415) 268-2300


                                              March 6, 2020

Susan Y. Soong, Clerk of Court
United States District Court
Phillip Burton Federal Building
& United States Courthouse
450 Golden Gate Avenue, 16th Floor
San Francisco, CA 94102


Re:     Transmittal of Notice of Appeal to District Court: PG& E Corporation and Pacific Gas &
Electric Company; Bankruptcy Case No. 19-30088-DM, Judge Dennis Montali

Dear Clerk:

We are electronically transmitting the following documents to your court for the above referenced matter:

X Notice of Appeal and Statement of Election- by Ad Hoc Committee of Senior Unsecured Noteholders of Pacific
  Gas and Electric Company
X Court Certificate of Mailing
X Docket Report
X Interlocutory Order Regarding Post Petition Interest
X Memorandum Decision Regarding Post Petition Interest
X Filing Fee Paid

If you have any questions, please contact me at (415) 268-2373.




                                                Sincerely,

                                                Edward J. Emmons
                                                Clerk of Court

                                                By: Da’Wana L. Chambers
                                                     Deputy Clerk




Case: 19-30088       Doc# 6136       Filed: 03/06/20      Entered: 03/06/20 10:53:28          Page 1 of
                                                  1
